DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on December 9, 2021. Claims 1-5 and 7-10 have been amended. Claim 11 has been added.

Allowable Subject Matter
Claims 1-5 and 7-11are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 1 and 11, the closest prior art Qiu (US 8220726 B2), Wong (US 6736336 B2), and Wang (US 5873531 A) disclose most of the structural elements.	However, the combination of these references fails to teach elements: “the six water outlet structures (9) are respectively a bubbling hole (94) disposed in a circle center of the main body (3), two water type holes (92) circumferentially surrounding the bubbling hole (94), a group of spraying holes (93), an inner ring cavity (95), and an outer 20ring cavity (96), the inner ring cavity and the outer ring cavity are simultaneously disposed on an inner end surface of the main body (3) relative to the spray seat (2), and a plurality of water outlet small holes (91) are formed in the outer ring cavity; a water outlet ring (7) installed in a sealed way is disposed in the bubbling hole (94), a bubbler (8) installed in a sealed way is disposed in the water outlet ring, a water spraying gap (71) is formed between 25an outer wall of the water outlet ring (7) and an inner wall of the bubbling hole (94), and is communicated with the inner ring cavity (95); a middle hole (41) is communicated with the bubbler (8) in the bubbling hole (94), two of side holes (42) in four side holes (42) are respectively and directly communicated with the two water type holes (92) in 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752